Case 1:17-cr-00215-CRC Document 258 Filed 07/30/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA

Vv.

RODERICK BENNETT, Case No. 17-cr-215 (CRC)

Defendant.

 

 

VERDICT FORM
We the jury, after due deliberation and consideration of all the evidence, unanimously

reach the following verdict:

CONSPIRACY TO COMMIT HEALTH CARE FRAUD (18 U.S.C. § 1349)

Not Guilty: 2 Guilty:

HEALTH CARE FRAUD (18 U.S.C. § 1347)

Not Guilty: Guilty: {2
- 477
DATE: 37 ~ ¥ \ 1 2-02.\ FOREPERSON: |
